                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION


JOHN ANTHONY ROBERTSON                                                                       PETITIONER

v.                                                           CIVIL ACTION NO. 3:19-CV-P352-GNS

MARK BOLTON, DIRECTOR                                                                      RESPONDENT


                                       MEMORANDUM OPINION

          Petitioner John Anthony Robertson filed a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The petition is before the Court on preliminary review pursuant to

Rule 4 of the Rules Governing Section 2254 Cases to determine whether “it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.”1 Under Rules 4, if the petitioner is not entitled to relief, the petition must be summarily

dismissed. For the reasons that follow, the Court will summarily dismiss the § 2241 petition.

                                                       I.

          Petitioner indicates that he is challenging his state pretrial detention on the grounds that

he is being “held on charges added by the facility without being arrested, served citation(s)2 nor

arrained on charges.” He specifies that he is challenging “Circuit Court Division 04 and

Louisville Metro Department of Corrections” “Docket # 03881 / case # 19CR0927” and that he

was “Indicted and held on 5,000 Bond until and may extend past the date of June 5th 2019.” He

reports that he has been charged with “criminal mischief 1st, Terroristic threat 3rd, Terroristic

threat 3rd, Terroristic threat 3rd.”




1
    Rule 4 applies to § 2241 petitions pursuant to Rule 1(b) of the Rules Governing § 2254 cases.
2
    Later in the petition, Petitioner advises that he did not received a “citation until 5/3/2019.”
       Petitioner contends that he is being held on charges “In violation of my Due process of

court proceedures nor was any citations served nor Rights of Miranda read. This matter is up for

pretrail so no appeal is able.” He additionally alleges that his claims “cannot Be Appeal By

Administrative Remedies Due to the ongoing criminal case and nor can the court Intervene until

the next court Date of June 5th 2019 which detaines me Illegally.”

       As relief, Petitioner asks that “All charges against me that have been added that does

violate my Right to Judical Due process and which holds me Illegally Be Dismissed without

prejudice and I Be Released from the custody admeadetly or as soon as this court deems

Appropiate.” He also wants “to Be compensated and or credited for my time spent in continued

confinement.”

                                                 II.

       A petitioner may bring a § 2241 habeas action in federal court to demand enforcement of

the state’s affirmative constitutional obligation to bring him promptly to trial, but may not

generally seek habeas relief to forestall state prosecution altogether. See Braden v. 30th Judicial

Circuit Court of Ky., 410 U.S. 484, 489-91 (1973); Capps v. Sullivan, 13 F.3d 350, 354 (10th

Cir. 1993). Although § 2241 “establishes jurisdiction in the federal courts to consider pretrial

habeas corpus petitions, the courts should abstain from the exercise of that jurisdiction if the

issues raised in the petition may be resolved either by trial on the merits in the state courts or by

other state procedures available to the petitioner.” Atkins v. Michigan, 644 F.2d 543, 546 (6th

Cir. 1981). Principles of comity and federalism require federal courts to abstain from deciding

pre-conviction habeas challenges unless the petitioner demonstrates that: (1) he has exhausted

available state court remedies, and (2) special circumstances warrant federal intervention. See

Martin-Trigona v. Shiff, 702 F.2d 380, 388 (2d Cir. 1983) (“[T]he writ of habeas corpus is not a


                                                  2
substitute for a regular route of appeal.”); see also Bronston v. Sabbatine, No. 93-5648, 1993 WL

473792, at *1 (6th Cir. Nov. 16, 1993); Moore v. Federspiel, No. 2:09-CV-12673, 2009 WL

2170168, at *1-2 (E.D. Mich. July 20, 2009).

       The Sixth Circuit Court of Appeals has found the three following exceptions to the

prohibition against the federal court’s consideration of a pretrial § 2241 habeas petition:

(1) when a petitioner seeks a speedy trial, see Atkins, 644 F.2d at 546-47; (2) when a petitioner

seeks to avoid a second trial on the grounds of double jeopardy, see Delk v. Atkinson, 665 F.2d

90, 93 (6th Cir. 1981); and (3) when a petitioner faces prejudice from prior ineffective assistance

of counsel and due process violations on retrial, Turner v. Tennessee, 858 F.2d 1201, 1204

(6th Cir. 1988), vacated on other grounds, 492 U.S. 902 (1989). None of these exceptions is

present here. Even if the Court could consider Petitioner’s claims, Petitioner fails to demonstrate

exhaustion of available state court remedies, and he can still present any constitutional claims

during the course of his criminal trial, on direct appeal, and, if applicable, through a properly

filed state collateral attack. See, e.g., Thacker v. Rees, No. 86-5973, 1988 WL 19179, at *6

(6th Cir. Mar. 8, 1988) (“Under Kentucky law, claims of ineffective assistance of counsel are to

be addressed initially to the trial court through an RCr 11.42 motion.”).

       To rule on the merits of the petition at this time would undermine the legitimate interests

of federalism by “derail[ing] . . . a pending state proceeding by an attempt to litigate

constitutional defenses prematurely in federal court.” Braden, 410 U.S. at 493. Accordingly, the

Court will dismiss the § 2241 petition as premature.




                                                  3
                                                   III.

         Before Petitioner may appeal this Court’s decision, a certificate of appealability (COA)

must issue. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A COA may issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000).

         “Where a district court has rejected the constitutional claims on the merits, . . . [t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. When, however, “the

district court denies a habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Id. “Where a plain procedural bar is present and the

district court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude

either that the district court erred in dismissing the petition or that the petitioner should be

allowed to proceed further.” Id. In such a case, no appeal is warranted. Id.

         The Court is satisfied in the instant case that no jurists of reason could find its ruling to be

debatable or wrong. Thus, a COA is not warranted.

         The Court will enter an Order consistent with this Memorandum Opinion.

Date:   July 17, 2019




cc:     Petitioner, pro se
        Respondent
4416.005
                                                    4
